Title: Proceedings of a Council of General Officers, 20–24 August 1778
From: Council of General Officers
To: 


          
            [White Plains, 20–24 August 1778]
          
          At a meeting of the General Officers at Head Quarters White plains Augt 20th 1778
          
            
              Present
            
            
              The Commander in Chief
            
            
              Major Generals.
              Brigadier Generals
            
            
              Gates
              Knox. Smallwood
            
            
              Sterling
              Woodford. Muhlenberg
            
            
              Lincoln.
              Wayne. Clinton
            
            
              McDoughal
              Huntington. Parsons
            
            
              Baron D’Kalb.
              Poor—Patterson
            
            
              
              Portail
            
          
          The commander in chief states to the council, that, by the articles of war, the highest
            corporal punishment allowed to be inflicted on offenders, by sentence of Courts martial
            is one hundred lashes—That there are no gradations of intermediate punishment between
            this and death—That, in consequence, courts martial are
            obliged to adopt either the one, or the other, with respect to all crimes of a higher
            nature, from whence these inconveniences result, that they have it not in their power to
            distribute a proper proportion of punishment to the different degrees of guilt, which
            occur; and deeming a hundred lashes inadequate to a variety of cases, that come before
            them, think themselves bound in duty to decree the only greater penalty, they have in
            their choice, which being that of death, capital sentences become so numerous, that it
            is impossible to execute them, without degenerating  into cruelty,
            and destroying in a great measure the effect, by the too great frequency of the example;
            that to avoid these disagreeable consequences a necessity too often arises of granting
            pardons, which not only occasions many atrocious criminals to escape, with impunity; but
            affords a strong encouragement to a repetition of crimes.
          Having stated these things, his Excellency requests the sentiments of the Council on
            the expediency of punishment by hard and severe labor, instead of death, with such
            circumstances of rigor as may tend to make the terror and influence of the example the
            greater; and on the particular modes and degrees, they would think adviseable; in order,
            that, if any system of this kind can be devised, which promises to be effectual, for
            preventing crimes and obviating the necessity of capital punishments, it may be finally
            submitted to the consideration of Congress.
          At a Meeting of General Officers, held at White Plains, by Order of His Excellency The
            Commander in Chief, August 24th 1778. It was unanimously decided by them, that Severe
            hard Labour be recommended to The Honorable The Congress, to be the intermediate
            punishment between One Hundred Lashes, and Death: The Board also unanimously resolved,
            that repairs of The Roads, Fortifications, and such necessary public works, as The
            Commander in Chief—Quarter Master General, or Chief Engineer, think proper to direct,
            Shall be the Duty to be performed by such delinquents, and in such proportion, as either
            a General, or Regimental Court Martial, shall decide. The Board advise, that in the
            framing this Addition to the penalties inflicted by the present Articles of War, The
            Courts Martial, General, and Regimental, may have power to Order Severe hard labour, as
            a punishment in all cases whatsoever.
          The Board further take the Liberty to recommend, that a prison be established in each
            Division, where all NonCommissioned Officers, & Soldiers, guilty of Drunkeness,
            and such enormities as frequently proceeds from Drunkeness, are to be confined for such
            a Term, as a General, or Regimental Court Martial shall decree; and for, &
            during that Term, suffered to receive no other sustenance, than Bread &
            Water.
          
            Horatio Gates Stirling, The Baron deKalb— Alexr McDougall Saml H:
              Parsons W. Smallwood Henry Knox Enoch Poor Jno. Paterson J.
              Huntington
          
          
        